Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/21/2022 has been entered.

Status of Claims
This action is in reply to the amendments filed on 01/21/2022.  Claims 1 and 11 were amended.  Claims 10 and 20 were cancelled.  
Claims 4-6 and 14-16 were previously cancelled.
Claims 1-3, 7-9, 11-13 and 17-19 are currently pending and have been examined.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed 

Claims 1-3, 7-9, 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2019/0362846 A1 to Vodencarevic in view of U.S. Patent Application Publication US 2019/0043610 A1 to Vaughan.
Regarding claims 1 and 11, Vodencarevic discloses:
A system for customizing treatments, the system comprising: 
a computing device, the computing device designed and configured to: 
record a user biological extraction containing an element of user physiological data (see [115], EMR datasets comprising patient related data such as measurement data is recorded and provided); 
generate a condition state model, wherein the condition state model comprises a trained machine-learning model trained by condition state training data comprising a plurality of physiological data sets and a plurality of correlated state labels and wherein the condition state model is configured to receive the element of user physiological data as an input and output a state label associated with the element of user physiological data (see Fig. 21 step III and [395], EMR data is labeled and target variable or feature is provided by clustering algorithm. Also see [124], target variable is provided by labeling EMR-datasets. See [187], a machine learning model for labeling EMR data (i.e., provide target variable or feature) is created by supervised learning. Also see [189], a machine learning model for labeling EMR data (i.e., provide target variable or feature) is created by semi-supervised learning. Also see [387], Fig. 21 is the training phase and Fig. 22 is the productive phase. Also see Fig. 22, The input is EMR data, output is label/target variable/feature in step III.),
calculate a current condition state progression indicator, wherein calculating the current condition state progression indicator further comprises: generate a progression model, wherein the progression model comprises a second machine-learning model trained by progression training data comprising a plurality of physiological data sets and a plurality of correlated progression indicators and wherein the progression model is configured to receive the element of user physiological data as an input and output a current condition state progression indicator (see [188] in a supervised learning model, soft labels (such as integer values) are assigned to data (for example, in a rheumatoid arthritis disease modeling, value ‘1’ would indicate an acute attack in a given time period, value ‘0’ would indicate no attack during this period). Also see [190] the learning model used a semi-supervised model to maximize the objective function to adjust the soft-labels to output the final result when convergence happens. The values of soft-labels such as number between [0,1] is the progression indictor. In the example of rheumatoid arthritis, the bigger the value indicates more acute events occurred. As recited in Specification paragraph [74], acute condition or not is one kind of progression);
select a treatment training set according to the state label associated with the element of user physiological data and the current condition state progression indicator, wherein the treatment training set further comprises a plurality of state labels and a plurality of correlated treatments (see Fig. 21 and [398], a predictive modeling in step V and VI is then performed after the EMR is labeled (including finally converged soft-label values, i.e., the progression indicator), and treatment is recommended at step XII. Also see [387], Fig. 21 is the training phase and Fig. 22 is the productive phase. See [390], a number of EMR-datasets comprising measurements and patient related data are selected and provided for training of the machine learning model of EMR-labeling. Thus, the resulting label and corresponding treatments are also selected and provided to the machine learning model for treatment recommendation. Also see [405], the training data is selected, not on old EMR-data, but an ); and 
generate a treatment model, wherein the treatment model comprises a trained machine- learning model trained by the selected treatment training set and wherein the treatment model is configured to receive the state label associated with the element of user physiological data as an input and output a plurality of treatments, and wherein generating the treatment model further comprises (see Fig. 22, a trained predictive modeling in step VI is used after the EMR is labeled, and treatment is recommended at step XII.): 
calculating a treatment category selector, wherein calculating the treatment selector comprises an approach factor, multiplied by an implementation factor, multiplied by a corrective factor (see [220], The weights obtained in the previous step are multiplied by the quantitative values of the individual criteria, forming a “Treatment Rating Score”. Based on this score, the therapy recommendations are given. Also see Fig. 22 and [408], the final result (recommended treatments) is generated by minimizing a cost function optimization: a computing treatment rating score. The treatment category selector is the treatment rating score. Also see [219], a number of doctors were surveyed to provide guidelines for recommending treatment, and [434], which drugs and which dose can be used theoretically (approach factor). See [218], cost is one of the weights (implementation factor, low cost is preferable). See [217], if the treatment would provide low likelihood of relapses within the next 1, 3 and 6 months and high likelihood starting from the ninth month, then the physician will decide to schedule a visit shortly before the end of the 6th month (how rigorous the treatment would be, or how soon the treatment need to be, i.e., corrective factor)); and 
selecting the treatment training set further according to the treatment category selector (see Fig. 22 and [408], the final result (recommended treatments) is ).
Vodencarevic may or may not disclose condition state label, and wherein the computing device is configured to utilize an outputted condition state label to update condition state training data, but Vaughan in at least Paragraph 174 (In some instances, the therapeutic module may rely on the diagnostic module in order to classify subjects as having different conditions or different severity levels of a condition.  In the case of machine learning, an independent feedback loop would take place, connecting subject treatment outcome back to the therapeutic module), as shown does.
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Vodencarevic with Vaughan with the motivation to provide methods and apparatus that can “… be used to determine the developmental progress of a subject, and modify treatment to advance developmental progress” (Vaughan, see at least Paragraph 11).
Regarding claims 2 and 12, Vodencarevic discloses:
wherein the computing device is further configured to receive previously collected user data and generate the condition state training data, wherein the condition state training data further includes a plurality of physiological data obtained from user entries and a plurality of correlated user state labels obtained from user entries (see [117] EMR includes measurements and patient related data. Patient related data patient self-assessment score or demographic data like gender and postal code. See Fig. 21, EMR data is received and used in the machine learning model for labeling).
Vodencarevic may or may not disclose condition state label, but Vaughan in at least Paragraph 174 (In some instances, the therapeutic module may rely on the diagnostic module in order to classify subjects as having different conditions or different severity levels of a condition.  
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Vodencarevic with Vaughan for at least the same reasons given for claim 1 above.
Regarding claims 3 and 13, Vodencarevic discloses:
wherein the computing device is further configured to: receive, from a remote device, a description of a current condition state, wherein the condition state model is further configured to receive the description of a current condition state as an input and output a current condition state progression indicator, and wherein the treatment training set is further selected according to the current condition state progression indicator (see [165], the created label could be flare occurrence in rheumatoid arthritis. As recited in Specification paragraph [67], flare is one kind of progression. Thus, the EMR which includes flare information is the description of condition state, and the outputted label flare occurrence is the progression indication. Also see [418] and Fig.23, probability of flares is estimated from the features, this training data is selected according to the flare label).
Regarding claims 7 and 17, Vodencarevic discloses:
wherein selecting the treatment training set further comprises: 
receiving from a remote device a user entry containing a current treatment input descriptor (see [405], the training data is received, not on old EMR-data, but an EMR data with recent follow ups in order to treat the dataset the “right” way so that the trained predictive models are able to “understand” the data of the EMR-dataset); and locating a potential treatment model as a function of the current treatment input descriptor (see Fig. 22, recommended treatment is provided using the input and the trained models).
Regarding claims 8 and 18, Vodencarevic discloses:
wherein the computing device is further configured to: 
receive, from a remote device operating by a user, user variables relating to the plurality of treatments (see Fig. 22 step I); 
generating a loss function utilizing the user variables (see Fig. 22 step XI, cost function is another name for loss function); 
minimizing the loss function (see Fig. 22 step XI, cost function is another name for loss function); 
selecting a treatment from the plurality of treatments as a function of minimizing the loss function (see Fig. 22 and [408], in step XI cost function is minimized); and 
outputting the selected treatment (see Fig. 22 and XII, recommended treatment is provided).
Regarding claims 9 and 19, Vodencarevic discloses:
wherein the plurality of treatments and the user biological extraction are incorporated into the treatment training set (see Fig. 21 and [398], in the training phase, treatment is recommended at step XII using the EMR data as input in step I.).


Response To Arguments
Applicant’s arguments from the response filed on 01/21/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appeared.
In the remarks, Applicant asserts that (1) Vodencarevic does not teach, suggest, or disclose all the limitations of amended claim 1.
In response to applicant’s arguments (1) as listed above, the examiner respectfully disagrees.  Applicant’s arguments pertain to newly amended limitations, and have been addressed in the rejections above.  As such, Applicant’s arguments have been considered but are not found to be persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686